Case 6:18-cv-00308-ADA Document 55-8 Filed 03/13/19 Page 1 of 4




      EXHIBIT 7
                 Case 6:18-cv-00308-ADA Document 55-8 Filed 03/13/19 Page 2 of 4

Contact
                                    Roger Sunshine
www.linkedin.com/in/rogersunshine   Senior Software Engineer at Roku
(LinkedIn)                          Austin, Texas Area
rsunshine.dyndns.org (Personal)
lifesize.com (Company)
                                    Summary
Top Skills                          I have a varied background from application space to the lowest
Device Drivers                      levels of the OS kernel. I have experience at all levels from Object
Linux Kernel                        Oriented programming to assembly language. My electrical
Embedded Linux                      engineering background allows me to read and understand
                                    schematics and hardware specifications and interface with hardware
                                    design teams.


                                    Specialties: Proficient in C/C++, OO methodolgy, Unix/Linux
                                    (including kernel and drivers). Can read and understand hardware
                                    specifications and schematics.



                                    Experience
                                    Roku
                                    Senior Software Engineer
                                    December 2013 - Present


                                    LifeSize Communications
                                    Senior Software Engineer
                                    March 2006 - December 2013 (7 years 10 months)
                                    Started in Systems Software doing control applications and new platform bring
                                    up. Moved into the video group where I was responsible for all things video
                                    except encoders and decoders, though I spent some time working on bug
                                    fixing in the decoder area and optimizations in the encoder. My claim to fame
                                    was that I wrote software that ran on nearly every processor ever used in any
                                    LifeSize product.


                                    Newisys, A Sanmina-SCI Company
                                    Software Engineer
                                    February 2002 - March 2006 (4 years 2 months)
                                    Responsible for design, development and test of embedded software for
                                    control, monitoring and management of server hardware.



                                                                      Page 1 of 3
Case 6:18-cv-00308-ADA Document 55-8 Filed 03/13/19 Page 3 of 4


                  Times N Systems
                  Software Engineer
                  2000 - 2002 (3 years)
                  Responsible for porting Windows disk driver to Linux, performance analysis
                  of driver, debugging of driver and associated hardware and development of
                  alternatives to the original implementation.


                  Net Perceptions
                  Senior Software Engineer
                  February 2000 - September 2000 (8 months)
                  Software engineer responsible for analytics software deisgn, development and
                  test.


                  Knowledge Discovery One
                  Software Engineer
                  1998 - 2000 (3 years)
                  Responsible for design, development and test of the middle tier of a three tier
                  analytics suite.


                  Hewlett-Packard (Convex)
                  OS Software Engineer
                  1994 - 1998 (5 years)
                  Developed Non-Uniform Memory Access (NUMA) memory manager for
                  a distributed memory Massively Parallel Processing (MPP) system as a
                  replacement for the No Remote Memory Access (NORMA) memory manager
                  included in OSF1/AD. Ported many of the concepts to HP/UX.


                  Convex Computer Corporation
                  Software Engineer
                  1990 - 1998 (9 years)
                  Started in the test group writing test suites for products, moved to the kernel
                  group where I was primarily responsible for providing virtual memory support
                  on Convex's scalable parallel processor systems, both in Convex's proprietary
                  Unix clone and in HP/UX.




                  Education
                  University of Colorado, Boulder


                                                      Page 2 of 3
Case 6:18-cv-00308-ADA Document 55-8 Filed 03/13/19 Page 4 of 4

                  BS EECS, Electrical Engineering, Computer Science · (September 1983 - May
                  1987)




                                                  Page 3 of 3
